DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 4/18/22 are acknowledged. 
The terminal disclaimer filed on 4/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9987372, 10881707, 10046021, 10842844 and any patent granted on application number 17101374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any other rejection or objection not addressed below is withdrawn based on the claim amendments.
	Claims to the elected species are rejected as set forth below.
	Claims 5-7 and 16 have been canceled.
	Claims 1-4, 8-15 and 17-20 are being examined.

Priority
This application is a CON of 16/101,781 08/13/2018 PAT 10842844 and is a CON of 15/991,335 05/29/2018 PAT 10881707 and said 16/101,781 08/13/2018 is a CON of 14/956,167 12/01/2015 PAT 10046021 and said 15/991,335 05/29/2018 is a CON of 14/956,167 12/01/2015 PAT 10046021 which is a CIP of 14/766,108 08/05/2015 PAT 9987372 which is a 371 of PCT/IL2014/050124 02/05/2014 which claims benefit of 61/760,668 02/05/2013.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/766,108, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claim 1 and dependent claims refer to uveitis.
Instant claim 1 and dependents refer to the sequence TKPRGY.
Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Although the above statement is with respect to new claim limitations, the analysis is similar in determining conditions for receiving the benefit of an earlier filing date. The courts have stated (Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000)) that with respect to In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”.  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.
Application No. 14/766,108 does not recite uveitis thus there is no express support for the instant claims. 
Application No. 14/766,108 does not recite TKPRGY thus there is no express support for the instant claims. 
Application No. 14/766,108 does mention autoimmune diseases (original claim 15). However, the disclosure of autoimmune diseases is not express, implicit or inherent disclosure for uveitis.
Application No. 14/766,108 (section 0060 of the PGPub) does mention tuftsin derivatives including TKPXaa. However, the instant claims require that tuftsin (TKPR) be attached to a plurality of amino acid sequences including at least a specific first and second amino acid sequence as recited in the claim. The disclosure of the tetrapeptide TKPXaa is not express, implicit or inherent disclosure for the instant elected species or claims nor are there blaze marks to lead to the instant claims. Example 2 of Application No. 14/766,108 (section 0140 of the PGPub) uses the tetrapeptide TKPR not a version with a plurality of amino acids attached to the tetrapeptide. Further, application 61/760,668 does not provide any additional support for the instant claims. 
MPEP 211.05 B recites: “Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).”
In the instant case, claims 1-4, 8-15 and 17-20 are not solely directed to subject matter disclosed in any of 14/766,108, PCT/IL2014/050124 or 61/760,668. As such, the priority date of instant claims 1-4, 8-15 and 17-20 is 12/1/15.
It is noted that the reason for denying the earlier filing date is due to the lack of written description. “The written description requirement is separate and distinct from the enablement requirement.” MPEP § 2161, part II (citing Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1341, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)). In the instant case, PCT/IL2014/050124 is deemed enabling but the grant of an earlier filing date is denied because under section 120 the filings do not comply with both the enablement and written description requirements of section 112(a) M.P.E.P. § 211.05, part I (citing Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld et al. (WO 2014/122646; as cited with IDS 11/26/20; ‘Shoenfeld’) in view of Bevec et al. (US 2010/0210567; ‘Bevec’) in view of Gottlieb et al. (cite 38 of IDS 11/26/20; ‘Gottlieb’).
Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine as the phosphorylcholine (page 8 line 18). Shoenfeld teach the use of a spacer (claim 10) where the spacer can be amino acids (page 12 line 2). Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23), solutions (page 12 line 19) and teach topical administration (claim 20). Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). 
	Shoenfeld does not teach the sequence as in claim 1.
Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract and claim 18). Bevec specifically teach uveitis (sections 0041, 0075 and 0140).
Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2). Gottlieb teach that tuftsin is of sequence Thr-Lys-Pro-Arg (page 631 column 1 first complete paragraph) and that C-terminal additions to tuftsin invariably lead to biologically active compounds and that the addition of groups to the C-terminus preserve the viability and biological activity (page 631 2nd column 1st complete paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shoenfeld because Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Since Bevec teach tuftsin (TKPR) for treating autoimmune diseases and inflammatory diseases (abstract) and specifically teach uveitis (sections 0041, 0075 and 0140) one would have been motivated to treat such patients. Further, since Shoenfeld teach various formulations and components one would have been motivated to use such formulations and components based on the express teaching of Shoenfeld. Since Gottlieb teach that C-terminal additions to tuftsin invariably lead to biologically active compounds one would recognize that Thr-Lys-Pro-Arg can be substituted with Thr-Lys-Pro-Arg-Gly-Tyr. One would have had a reasonable expectation of success since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3). Further, the methods of combining components and administering were known in the art.
	In relation to the peptide of claim 1, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2).
	In relation to the phosphorylcholine and covalent linkage of claims 1-4 and 9-10, Shoenfeld teach phosphorylcholine conjugates comprising tuftsin (claims 1-2) where tuftsin is TKPR (page 24 example 2) and specifically teach covalent bonds (page 12 lines 9-10). Shoenfeld teach one or a plurality of phosphorylcholine (claims 7-8). Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine (which has an azo group for an azo bond) as the phosphorylcholine (page 8 line 18) where the carrier provides a finite number of possible reaction sites including the C-terminus.
	In relation to claim 8, Gottlieb teach tuftsin analogs comprising Thr-Lys-Pro-Arg-Gly-Tyr (Table 2) where the carrier can be considered to be Thr-Lys-Pro-Arg-Gly-Tyr followed by a spacer (compare original claim 5).
	In relation to the subject and administering as in claims 1 and 19-20, Shoenfeld teach administering to a subject for treating autoimmune disease (claim 15) specifically for treating inflammation (abstract). Bevec specifically teach uveitis (sections 0041, 0075 and 0140). Since Shoenfeld teach that PC-tuftsin inhibited pro-inflammatory cytokines and enhanced anti-inflammatory cytokines (example 4 specifically page 28 lines 1-3) one would have been motivated to administer to those with or at risk of inflammation.
	In relation to the components of claims 11-15 and 17, Shoenfeld teach the inclusion of a diluent (claim 11), mannitol (page 18 line 12), buffered saline (sodium chloride) (page 13 line 13) and a binder (page 18 line 21). Shoenfeld teach different release formulations (page 12 line 23) and solutions (page 12 line 19).
	In relation to claim 18, Shoenfeld teach topical administration (claim 20).

Response to Arguments - 103
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above. Instant claim 1 recites ‘comprising TKPRGY’. In accord with MPEP 2111.03, the transitional phrase comprising is interpreted as being open to additional components.
Although applicants argue that one would not find it obvious to use TKPRGY as opposed to TKPRGYW, instant claim 1 recites ‘comprising TKPRGY’ and thus reads on TKPRGYW. Further, Gottlieb teach that tuftsin is of sequence Thr-Lys-Pro-Arg (page 631 column 1 first complete paragraph) and that C-terminal additions to tuftsin invariably lead to biologically active compounds and that the addition of groups to the C-terminus preserve the viability and biological activity (page 631 2nd column 1st complete paragraph). 
Although applicants argue that Gottlieb alone does not teach claims 4 and 10, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to claims 4 and 10, Shoenfeld specifically teach 4-aminophenylphosphocholine as the phosphorylcholine (page 8 line 17 and example 2 page 24) or 4-diazoniophenylphosphorylcholine (which has an azo group for an azo bond) as the phosphorylcholine (page 8 line 18).
Although applicants argue about claim 26, there is no claim 26. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658